Motion Granted; Order filed February 25, 2014, Withdrawn, Appeal
Reinstated and Order filed March 18, 2014




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00677-CR
                                   ____________

                          LEE MENG TAING, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                      On Appeal from the 412th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 68424

                                     ORDER

      On February 25, 2014, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine why the appellant’s brief
had not been filed.

      On March 11, 2014, appellant filed his brief. On March 12, 2014, appellant
filed a motion to reinstate the appeal and accept his late-filed brief. The motion is
granted. Our order of February 25, 2014, is withdrawn. Appellant’s brief is filed
March 11, 2014. The State’s brief is due April 10, 2014.

                                      PER CURIAM